DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, Applicant claims “…wherein image sensor is configured to provide the image information in a digital format.” There is insufficient antecedent basis for this limitation in the claim as it is unclear to the examiner if this image sensor is intended to be the same image sensor as referenced in claim 1, or if it is a different image sensor.  The examiner recommends amending this claim to state “…wherein the image sensor is configured…”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.


101 Analysis – Step 1:
Claims 1-12, 13-20, and 21-26 are directed at a robot (i.e. a machine), a system (i.e. a machine), and a method (i.e. a process), respectively. Therefore claims 1-26 are within at least one of the four statutory categories.

	101 Analysis – Step 2A, Prong I:
	Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
	Independent claim 21 includes limitations that recite a mental process (emphasized below) and will be used as the representative claim for the remainder of the 101 analysis. Claim 21 recites:

	A method comprising:
	Accessing image information for a scene in a movement path of a mobile robot, the image comprising image information for each of a plurality of pixels of the scene, the image information comprising respective intensity values and respective distance values;
	Analyzing the image information to determine whether to modify the movement path of the mobile robot; and
	Initiating, in response to determining according to the image information to modify the movement path of the mobile robot, sending of a command to a drive subsystem of the mobile robot to modify the movement path of the mobile robot.

	The examiner submits that the foregoing bolded limitation constitutes a “mental process” because under its broadest reasonable interpretation, the claim is simply directed at observing and evaluating image information. Specifically, the “analyzing the image information” simply involves making a judgement based on the image information, which the examiner believes could reasonably be performed in the human mind.


	101 Analysis – Step 2A, Prong II
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the mental process into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the mathematical concept integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generically linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a practical application. 
	In the present case, the additional limitations beyond the above-noted mathematical concepts are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “mathematical concept”):

A method comprising:
	Accessing image information for a scene in a movement path of a mobile robot, the image comprising image information for each of a plurality of pixels of the scene, the image information comprising respective intensity values and respective distance values;
	Analyzing the image information to determine whether to modify the movement path of the mobile robot; and
	Initiating, in response to determining according to the image information to modify the movement path of the mobile robot, sending of a command to a drive subsystem of the mobile robot to modify the movement path of the mobile robot.

	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted mental process into a practical application.
	Regarding the additional limitation of “accessing image information for a scene in a movement path of a mobile robot”, the examiner submits that this limitation is claimed such that the image information is merely accesses, which amounts to mere data gathering. The further limitation of ”the image comprising image information for each of a plurality of pixels of the scene, the image information comprising respective intensity values and respective distance values”, simply expand upon the image information being gathered.
	Regarding the additional limitation of “initiating sending of a command to a drive subsystem of the mobile robot to modify the movement path of the mobile robot”, the examiner submits that this limitation is claimed such that the sending of the command is merely initiated, which amounts to a mere transmission of data. The further limitation of “in response to determining according to the image information to modify the movement path of the mobile robot”, simply expands upon the trigger for initiating the sending of the command.
	Thus, taken alone, the additional elements do not integrate the mental process into a practical application. Further, looking at the additional limitations as an ordered combination or as a whole, the claims do not reflect an improvement to another technology or technical field, apply or use the above noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitations do not integrate the mathematical concept into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

	101 Analysis – Step 2B
	Regarding step 2B of the Revised Guidance, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons similar to those above with respect to determining that the claim does not integrate the mental process into a practical application. As discussed above with respect to integration of the mental process into the practical application, the additional elements of “accessing image information for a scene in a movement path of a mobile robot” and “initiating sending of a command to a drive subsystem of the mobile robot to modify the movement path of the mobile robot” amount to simply accessing data and sending data, respectively. MPEP 2106.05(d)(IV), and the cases cited therein, including Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, indicates that merely retrieving or storing data in memory is well understood, routine and conventional activity for a person having ordinary skill in the art, and MPEP 2106.05(d)(I), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp.,  838 F.3d 1307,1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicates that transmitting data over a network is similarly well understood, routine, and conventional activity for a person having ordinary skill in the art. Mere instructions to apply an exception using well understood, routine, and conventional activity cannot provide an inventive concept. Hence, the claim is not patent eligible.
	Regarding independent claim 1, independent claim 1 is similar in scope and language to independent claim 21, however, it contains further limitations that must be analyzed in order to determine subject matter eligibility. The specific limitations that require their own analysis are: “A drive subsystem configured to propel and steer the mobile robot”, “an image sensor configured to: generate image information for a scene in a movement path of the mobile robot”, “one or more processors”, and “a non-transitory computer readable medium storing a computer program”. The examiner submits that these limitations are simply integrated in a way that amounts to little more than a generic linking of the judicial exception to the field of mobile robots. Specifically, the “drive subsystem configured to propel and steer the mobile robot” and “image sensor” are claimed at generically and are operating in their normal capacity. Further, the “one or more processors”, and the “non-transitory computer readable medium”, are similarly acting as generic computer components operating in their normal capacity. None of the aforementioned limitations use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and, as such, cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. 
	Claim 13 is similarly rejected under the same rationale as applied to claims 1 and 21.
	Regarding dependent claim 2, dependent claim 2 does not recite any further limitation that would cause the claim to be patent eligible, as the limitations are simply directed towards describing further the insignificant extra-solution activity and providing a further mental process. Specifically, the limitations of “a target movement path of the mobile robot is a line on a floor” and “the command comprises an instruction to the drive subsystem to turn the mobile robot in a second direction to align the movement path of the mobile robot with the target movement path” simply further describe the image information and expected command. Further, the limitation of “determining, according to the image information to modify the movement path of the mobile robot comprises determining, according to the intensity values, that the movement path of the mobile robot has deviated from the target movement path of the mobile robot in a first direction” simply adds a further abstract idea in the form of “determining”, which amounts to another mental process. Hence, dependent claim 2 is not patent eligible by the same rationale as provided for in the rejection of independent claim 1. 
	Claims 14 and 22 are similarly rejected under the same rationale as applied to claim 2.
	Regarding dependent claim 3, dependent claim 3 does not recite any further limitation that would cause the claim to be patent eligible, as the limitations are simply directed towards an additional mental process. Specifically, the “determining that the movement path of the mobile robot has deviated from the target movement path” amounts to little more than an observation or judgement, and is therefore an additional mental process. Hence, dependent claim 3 is not patent eligible by the same rational as provided for in the rejection of dependent claim 2 and independent claim 1.
	Claims 15 and 23 are similarly rejected under the same rationale as applied to claim 3.
	Regarding dependent claim 4, dependent claim 4 does not recite any further limitation that would cause the claim to be patent eligible, as the limitations are simply directed towards an additional mental process. Specifically, the “determining according to the image information to modify the movement path of the mobile robot comprises determining… that an obstacle is detected” amounts to little more than an observation or judgement, and is therefore an additional mental process. Hence, dependent claim 4 is not patent eligible by the same rationale as provided for in the rejection of independent claim 1. 
	Regarding dependent claim 5, dependent claim 5 does not recite any further limitation that would cause the claim to be patent eligible, as the limitations are simply directed towards an additional mental process. Specifically, the “determining, according to the distance values, that an obstacle is detected comprises determining that a distance value for a particular pixel in the first plurality of pixels meets a predetermined condition” amounts to little more than an observation or judgement, and is therefore an additional mental process. Hence, dependent claim 5 is not patent eligible by the same rationale as provided for in the rejection of dependent claim 4 and independent claim 1. 
	Claims 17 and 25 are similarly rejected under the same rationale as applied to claim 5.
	Regarding dependent claim 6, dependent claim 6 does not recite any further limitation that would cause the claim to be patent eligible, as the limitations are simply directed towards further aspects of the mental process. Specifically, the “wherein the obstacle is an obstruction or a cliff”, amounts to little more than a determination that an obstacle is a cliff, which simply expands upon the abstract idea. Hence, dependent claim 6 is not patent eligible by the same rationale as provided for in the rejection of dependent claim 4 and independent claim 1.
	Claim 18 is similarly rejected under the same rationale as applied to claim 6.
	Regarding dependent claim 7, dependent claim 7 does not recite any further limitation that would cause the claim to be patent eligible, as the limitations of dependent claim 7 simply expand upon the insignificant, extra solution activity. Specifically,  “the command comprising an instruction to the drive subsystem to steer the mobile robot to avoid the obstacle” and “the command comprising an instruction to the drive subsystem to stop the mobile robot” amount to little more than further describing the command. Hence, dependent claim 7 is not patent eligible by the same rationale as provided for in the rejection of dependent claim 4, and independent claim 1. 
	Claims 16 and 24 are similarly rejected under the same rationale as applied to claim 7.
Regarding dependent claim 8, dependent claim 8 does not recite any further limitation that would cause the claim to be patent eligible, as the limitations are directed towards additional aspects of the data being gathered, additional mental steps, and a further mathematical concept. Specifically, the “a target movement path is a line on a floor, the line comprising a plurality of line segments separated by intervening gaps” amounts to little more than a further description of the data being gathered. Further, the “detecting, according to the intensity values, a first line segment at a first time, the first line segment associated with a first distance according to the distance values” and “detecting, according to an updated intensity values, the first line segment at a second time, the first line segment associated with a second distance according to an updated distance values” amount to little more than an observation or judgement of the location of an object, which amounts to little more than a mental process. Further still, the “calculating a velocity of the mobile robot based on the first distance, the second distance, the first time, and the second time” is simply the mathematical formula for the calculation of a linear velocity. Hence, dependent claim 8 is not patent eligible by the same rationale as provide for in the rejection of independent claim 1. 
Claims 19 and 26 are similarly rejected under the same rationale as applied to claim 8.
	Regarding dependent claim 9, dependent claim 9 does not recite any further limitation that would cause the claim to be patent eligible, as the limitations are directed towards components that are well understood, routine, and conventional. Specifically, “image sensor comprising an optical  source configured to illuminate the scene in a field of view of the optical source; a two-dimensional (2D) detector array configured to receive optical signals reflected from illuminated objects in the scene in the field of view; and the image sensor is configured to extract a pixelated image of the scene from the 2D detector array, the pixelated image comprising the image information”, as claimed, amounts to little more than a camera taking a picture with the flash on. Hence, dependent claim 9 is not patent eligible by the same rationale as provided for in the rejection of independent claim 1.
	Claim 20 is similarly rejected under the same rationale as applied to claim 9.
	
	Regarding dependent claim 10, dependent claim 10 does not recite any further limitation that would cause the claim to be patent eligible, as the limitations are directed towards components at are well understood, routine, and conventional. Specifically, “wherein the image sensor is a light detection and ranging (LIDAR) system that measures distances using time-of-flight (ToF) measurements”, amounts to little more than using a LIDAR system in a generic manner. Hence, dependent claim 10 is not patent eligible by the same rationale as provided for in the rejection of independent claim 1. 
	Regarding dependent claim 11, dependent claim 11  does not recite any further limitation that could cause the claim to be patent eligible, as the limitations merely expand upon the well-understood, routine, and conventional activity. Specifically “wherein the image sensor is configured to provide the image information in a digital format” amounts to little more than a further description of the data being gathered by the image sensor. Hence, dependent claim 11 is not patent eligible by the same rationale as provided for in the rejection of independent claim 1. 
	Regarding dependent claim 12, dependent claim 12 does not recite any further limitation that could cause the claim to be patent eligible, as the limitations merely expand upon the characteristics of the well-understood, routine, and conventional activity. Specifically “wherein the first plurality of pixels and the second plurality of pixels are a same number of pixels and have a one-to-one correspondence such that, for each of the first plurality of pixels, a pixel of the first plurality of pixels and a corresponding pixel of the second plurality of pixels correspond to a same portion of the scene” merely describes the data being gathered by the image sensors. Hence, dependent claim 12 is not patent eligible by the same rationale as provided for in the rejection of independent claim 1. 

	Claims 13 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 9-13, 16-18, 20, 21, 24 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Afrouzi (US 20210089040 A1), hereafter Afrouzi.
Regarding claim 1, Afrouzi teaches a mobile robot comprising:
A drive subsystem configured to propel and steer the mobile robot (0240, motor to drive the wheels);
An image sensor (0291, camera installed on the robot) configured to:
Generate image information for a scene in a movement path of the mobile robot (0291, depth perceiving device captures images), the image information comprising:
For each of a first plurality of pixels, respective distance values for the scene (0291, camera perceives depth from the camera to an object);
For each of a second plurality of pixels, respective intensity values for the scene (0291, position determined by pixel intensity);
One or more processors (0291, processor of control system); and
A non-transitory computer-readable medium storing a computer program, the computer program comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
Accessing the image information generated by the image sensor (0291, processor received image data of the observed environment);
Analyzing the image information to determine whether to modify the movement path of the mobile robot (0559, data from sensors may be used to provide a distance to a nearest obstacle); and
Initiating, in response to determining according to the image information to modify the movement path of the mobile robot, sending of a command to the drive subsystem to modify the movement path of the mobile robot (0558, processor generates a movement path in real time based on the observed environment).
Claims 13 and 21 are similar in scope, and are similarly rejected.

Regarding claim 4, Afrouzi teaches the mobile robot of claim 1, and further teaches wherein determining according to the image information to modify the movement path of the mobile robot comprises determining, according to the distance values, that an obstacle is detected (0559, data from sensors may be used to provide a distance to a nearest obstacle, 0594, robot recognizes and avoids driving over object by altering movement path).

Regarding claim 5, Afrouzi teaches the mobile robot of claim 4, and further teaches wherein determining, according to the distance values, that an obstacle is detected comprises determining that a that a distance value for a particular pixel in the first plurality of pixels meets a predetermined condition (0291, depth perceiving device infers the depth of an object based on the time of flight).
Claims 17 and 25 are similar in scope to claim 5, and are similarly rejected.

Regarding claim 6, Afrouzi teaches the mobile robot of claim 4, and further teaches wherein the obstacle is an obstruction or a cliff (0594, robot identifies object using image processor).
Claim 18 is similar in scope to claim 6, and is similarly rejected.

Regarding claim 7, Afrouzi teaches the mobile robot of claim 4, and further teaches wherein the command comprises:
An instruction to the drive subsystem to steer the mobile robot to avoid the obstacle; or
An instruction to the drive subsystem to stop the mobile robot (0594, robot recognizes and avoids driving over object by altering movement path).

Regarding claim 9, Afrouzi teaches the mobile robot of claim 1, and further teaches wherein the image sensor comprises:
An optical source configured to illuminate the scene in a field of view of the optical source (0502, light source illuminates surfaces within the field of view of the at least one image sensor);
A two-dimensional (2D) detector array configured to receive optical signals reflected from illuminated objects in the scene in the field of view (0502, at least one image sensor used to capture images of surfaces within the field of view); and
The image sensor is configured to extract a pixelated image of the scene from the 2D detector array, the pixelated image comprising the image information (0505, optical tracking sensors capture images of the surface illuminated, images sent to processor). 
Claim 20 is similar in scope to claim 9, and is similarly rejected.

Regarding claim 10, Afrouzi teaches the mobile robot of claim 1, and further teaches wherein the image sensor is a light detection and ranging (LIDAR) system that measures distances during time-of-flight (ToF) measurements (0240, use of LIDAR sensor, 0291, time of flight camera).

Regarding claim 11, Afrouzi teaches the mobile robot of claim 1, and further teaches wherein image sensor is configured to provide the image information in a digital format (0849, original images saved to the cloud).

Regarding claim 12, Afrouzi teaches the mobile robot of claim 1, and further teaches wherein the first plurality of pixels and the second plurality of pixels are a same number of pixels and have a one-to-one correspondence such that, for each pixel of the first plurality of pixels, a pixel of the first plurality of pixels and a corresponding pixel of the second plurality of pixels correspond to a same portion of the scene (0291, depth perceiving device is a camera, may also use a laser of which the pixels with high brightness are detected, Examiner’s note, the camera is both detecting depth and detecting pixel brightness, therefore the pixels are the same).

Regarding claim 16, Afrouzi teaches the system of claim 13, and further teaches wherein:
Determining according to the image information to modify the movement path of the mobile robot comprises determining, according to the distance values, that an obstacle is detected (0559, data from sensors may be used to provide a distance to a nearest obstacle); and
The command comprises:
An instruction to the drive subsystem to steer the mobile robot to avoid the obstacle; or
An instruction to the drive subsystem to stop the mobile robot (0594, robot recognizes and avoids driving over object, by altering movement path).
Claim 24 is similar in scope to claim 16, and is similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 14, 15, 22, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Afrouzi as applied to claims 1, 13, and 21 above, and further in view of Balaji (“Optimization of PID Control for High Speed Line Tracking Robots”).
Regarding claim 2, Afrouzi teaches the mobile robot of claim 1, but fails to teach wherein:
A target movement path of the mobile robot is a line on a floor;
Determining according to the image information to modify the movement path of the mobile robot comprises determining, according to the intensity values, that the movement path of the mobile robot has deviated from the target movement path of the mobile robot in a first direction; and
The command comprises an instruction to the drive subsystem to turn the mobile robot in a second direction to align the movement path of the mobile robot with the target movement path.
Balaji, however, does teach wherein:
A target movement path of the mobile robot is a line on a floor (Page 147, Section 1. Introduction, path of the robot is demarcated with a line or track);
Determining according to the image information to modify the movement path of the mobile robot comprises determining, according to the intensity values, that the movement path of the mobile robot has deviated from the target movement path of the mobile robot in a first direction (Page 149, Section 2.3, sensors used to determine the deviation left or right of the robot); and
The command comprises an instruction to the drive subsystem to turn the mobile robot in a second direction to align the movement path of the mobile robot with the target movement path (Page 151, Section 5, when the robot deviates to the right, the left motor speed is reduced to make the robot move to the left, and vice versa).
Afrouzi and Balaji are analogous because they are in the same field of endeavor, robotic navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the line following of Balaji in order to provide a means of navigating the robot. The motivation to combine is to allow the robot to follow a known navigation path. 
Claims 14 and 22 are similar in scope to claim 2, and are similarly rejected.

Regarding claim 3, the combination of Afrouzi and Balaji teach the mobile robot of claim 2, and Balaji further teaches wherein determining, according to the intensity values, that the movement path of the mobile robot has deviated from the target movement path of the mobile robot in the first direction comprises determining that an intensity value for a particular pixel in the second plurality of pixels meets a predetermined condition (Page 149, positional error calculated based on intensity values detected by the IR sensors).
Afrouzi and Balaji are analogous because they are in the same field of endeavor, robotic navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the deviation detection of Balaji in order to provide a means of detecting drift. The motivation to combine is to allow the robot to detect if it is deviating off course.
Claims 15 and 23 are similar in scope to claim 3, and are similarly rejected.

Regarding claim 26, Afrouzi teaches the method of claim 21, and Afrouzi further teaches wherein analyzing the image information to determine whether to modify the movement path of the mobile robot comprises:
Analyzing the distance values to determine whether an obstacle is present in the movement path of the mobile robot (0593, processor determines a location, height, width, and depth of object from sensor data); and 
Determining, in response to determining that an obstacle is present in the first movement path of the mobile robot, a first action (0593, processor adjusts path of the robot to avoid the object).
Afrouzi fails to teach, however, wherein it comprises:
Analyzing the intensity values to determine whether the movement path of the mobile robot has deviated from a target movement path of the mobile robot marked by a line on a floor (Page 147, Section 1 Introduction, path of the robot is demarcated with a line or track, Page 149, Section 2.3, sensors used to determine the deviation left or right of the robot); and
Determining, in response to determining that the movement path of the mobile robot has deviated from a target movement path of the mobile robot marked by a line on the floor, a second action (Page 151, Section 5, when the robot deviates to the right, the left motor speed is reduced to make the robot move to the left, and vice versa); and
The method further includes determining the command in accordance with the first action and the second action (Page 151, Section 5, robot corrects course by lowering error).
Afrouzi and Balaji are analogous because they are in the same field of endeavor, robotic navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the deviation detection of Balaji in order to provide a means of detecting drift. The motivation to combine is to allow the robot to correct its own position.


Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Afrouzi as applied to claim 1, in view of Pathak (“Line Follower Robot for Industrial Manufacturing Process”), hereafter Pathak.
Regarding claim 8, Afrouzi teaches wherein the operations further comprise:
Detecting, according to the intensity values, a landmark at a first time, the landmark associated with a first distance according to the distance values;
Detecting, according to an updated intensity values, the landmark at a second time, the landmark associated with a second distance according to an updated distance values; and
Calculating a velocity of the mobile robot based on the first distance, the second distance, the first time, and the second time.
	Afrouzi fails to teach, however, wherein a target movement path of the mobile robot is a line on a floor, the line comprising a plurality offline segments separated by intervening gaps.
	Pathak, however, does teach wherein a target movement path of the mobile robot is a line on a floor, the line comprising a plurality of line segments separated by intervening gaps (Page 3, Fig. 4, Line segments having a gap), and wherein the landmark is a line segment (Page 3, Paragraph 1, break point between two lines).
	Afrouzi and Pathak are analogous because they are in the same field of endeavor, robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the line segments of Pathak in order to provide a means of detecting interruption in the path. The motivation to combine is to allow the mobile robot to continue the path in spite of an interruption to the line.
	Claims 19 is similar in scope to claim 8, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ma’arif (“Vision-Based Line Following Robot in Webots”) teaches a method of navigating a line following robot using image processing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664